Citation Nr: 1112103	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-28 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chronic sickle cell disease.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chronic eye disorder.

5.  Entitlement to service connection for residuals of right inguinal hernia.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to an increased initial rating for residuals of right wrist fracture, currently evaluated 10 percent disabling.
REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Procedural history

The January 2008 rating decision denied the Veteran's claims of entitlement to service connection for residuals of right inguinal hernia and bilateral hearing loss, as well as, his claims to reopen the issues of entitlement to service connection for hypertension, chronic sickle cell disease, chronic eye disorder, and diabetes mellitus.  The rating decision also granted service connection for residuals of right wrist fracture and assigned a 10 percent disability rating.  The Veteran disagreed with the January 2008 rating decision in its entirety.  He perfected his appeal by filing a timely substantive appeal [VA Form 9] in September 2008.

In a July 2010 decision, the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In November 2010, the Court vacated the Board's July 2010 decision in its entirety and remanded the issues to the Board for further consideration pursuant to a Joint Motion for Remand dated earlier in November 2010.  

In a December 2010 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran's attorney, in March 2011, submitted further argument in support of the appeal.

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The November 2010 Joint Motion for Remand, as adopted by the Court's November 2010 Order, indicated that in the July 2010 decision the Board failed to ensure compliance with the duty to assist as set forth in 38 U.S.C.A. § 5103A(c).  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) [holding that VA's duty to assist specifically includes requesting information from other Federal departments or agencies].  Specifically, the parties stated, "[i]t appears that records from the Army National Guard of Missouri were not requested and Appellant was not given any notice that such records were not requested or were not available."  Additionally, the parties indicated that "[a]lthough the record contains some VA medical records, it appears that medical records from the VA Medical Center, John Cochran division in St. Louis were not requested and Appellant was not given any notice that such records were not requested or were not available."  

Accordingly, in compliance with the Joint Motion, the Board finds that the Veteran's complete Army National Guard of Missouri service records and his VA treatment records from the VA Medical Center, John Cochran division, in St. Louis should be obtained for consideration in connection with the issues on appeal.  

The Board additionally notes that in a VA Form 21-4142 dated November 2007, the Veteran indicated that he "obtained eye glasses through Medicare from Care Optical" and he provided the phone number and partial street address.  There is no documentation in the claims folder that VA attempted to obtain these records.  The Board believes that any such records are potentially pertinent to Veteran's eye disorder claim and, as such, should be obtained, to the extent possible.  

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his attorney and request that he identify any outstanding medical examination and treatment records pertaining to his pending claims.  VBA should take appropriate steps to obtain private records from Care Optical and VA treatment records from the VA medical center, John Cochran division, in St. Louis, Missouri, as well as any relevant medical records identified by the Veteran and associate them with the VA claims folder.  Any responses should be associated with the Veteran's claims folder.  If said records cannot be obtained, VBA should provide the Veteran specific notice of the unavailability of these records pursuant to 38 C.F.R. 
§ 3.159(e)(1). 

2. VBA should contact the appropriate records custodian(s) in an attempt to obtain the Veteran's complete treatment and personnel records from his service in the Army National Guard of Missouri.  Any response should be associated with the Veteran's claims folder.  If said records cannot be obtained, VBA should provide the Veteran specific notice of the unavailability of these records pursuant to 38 C.F.R. 
§ 3.159(e)(1). 

3. Following any further development that VBA deems necessary, to include the scheduling of any VA examinations if appropriate, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


